PER CURIAM:
Maurice Wilson, a/k/a Maurice Wilson Iguade, a/k/a Maurice Amafeyaga Iguade, a native and citizen of Nigeria, petitions for review of an order of the Boai’d of Immigration Appeals (“Board”) denying his motion to reopen his immigration proceedings. We find that we lack jurisdic*320tion to review Wilson’s claim that the Board should have exercised its sua sponte power to reopen his removal proceedings. See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006) (collecting cases). We therefore deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.